 
 
I 
108th CONGRESS 2d Session 
H. R. 5142 
IN THE HOUSE OF REPRESENTATIVES 
 
September 23, 2004 
Mr. McInnis introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To authorize and direct the exchange of certain lands in the State of Colorado, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pitkin County Land Exchange Act of 2004.  
2.PurposeThe purpose of this Act is to authorize, direct, expedite and facilitate the exchange and consolidation of lands between Pitkin County, Colorado, the Aspen Valley Land Trust and the United States in accordance with the terms and conditions set forth herein. 
3.Definitions In this Act, the following definitions apply: 
(1)The term Federal land means the land to be transferred to Pitkin County, Colorado, by the United States pursuant to this Act. 
(2)The term non-Federal land means the land to be transferred to the United States by Pitkin County, Colorado, pursuant to this Act. 
(3)The term Pitkin County means the county of Pitkin, Colorado. 
(4)The term Secretary means the Secretary of Agriculture, unless otherwise specified. 
(5)The term Aspen Valley Land Trust means the non-profit Aspen Valley Land Trust, a charitable organization as described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501), or its successors, heirs, or assigns. 
4.Land exchange 
(a)In generalUpon receipt of title to the non-Federal lands described in subsection (b), the Secretary and the Secretary of the Interior shall simultaneously convey to Pitkin County, or to the Aspen Valley Land Trust, if Pitkin County so requests, all right, title, and interest of the United States in and to the Federal lands described in subsection (b), subject to valid existing rights or encumbrances and the requirements of subsections 5(a) and (b). 
(b)Conveyance of non-federal lands to the United StatesThe non-Federal lands to be conveyed to the United States pursuant to this Act are the following: 
(1)Certain lands located in Pitkin County, Colorado, comprising approximately 35 acres, as generally depicted on a map entitled Ryan Land Exchange—Ryan Property Conveyance to Forest Service, dated August 2004. 
(2)Certain lands located on Smuggler Mountain in Pitkin County, Colorado, comprising approximately 18.2 acres, as generally depicted on a map entitled Ryan Land Exchange—Smuggler Mountain—Grand Turk and Pontiac Claims Conveyance to Forest Service, dated ________. 
(c)Federal land conveyance to Pitkin CountyThe Federal lands to be conveyed to Pitkin County, or to the Aspen Valley Land Trust, if Pitkin County so requests, pursuant to this Act are the following:  
(1)Certain National Forest lands located in Pitkin County, Colorado, comprising approximately 5.5 acres, as generally depicted on a map entitled Ryan Land Exchange—Wildwood Parcel Conveyance to Pitkin County, dated August 2004. 
(2)Certain National Forest lands located in Pitkin County, comprising 12 separate parcels totaling approximately 5.92 acres, as generally depicted on a map entitled Ryan Land Exchange—Smuggler Mountain Patent Remnants—Conveyance to Pitkin County, dated August 2004. 
(3)Certain lands under the jurisdiction of the Bureau of Land Management located in Pitkin County, Colorado, and comprising approximately 40 acres, as generally depicted on a map entitled Ryan Land Exchange—Crystal River Parcel Conveyance to Pitkin County. 
5.Exchange terms and conditions 
(a)Crystal river parcel conveyanceThe parcel identified in subsection 4(c)(3) shall not be conveyed to Pitkin County unless and until the County grants to the Aspen Valley Land Trust, the Roaring Fork Conservancy, or both, or to another entity mutually agreeable to the County and the Secretary of the Interior, a permanent conservation easement, the terms of which are acceptable to the Secretary of the Interior and which provides public access to the parcel and limits future use of the parcel to recreational, fish, and wildlife conservation, and open space purposes. The requirement for such easement shall not affect the value of the parcel for purposes the appraisals to be prepared pursuant to subsection (c). In the deed of conveyance to the County, the Secretary of the Interior shall provide that in the event the parcel is ever used for other than such purposes, or Pitkin County or the entity or entities holding the conservation easement no longer wish to administer the parcel, title to the parcel shall back revert to the United States at no cost to the United States if the Secretary of the Interior determines that such a reversion is in the best interests of the United States. 
(b)Wildwood parcel conveyance and reservationPrior to the conveyance to Pitkin County of the parcel identified in subsection 4(c)(1), Pitkin County, at its expense, shall deliver to the Secretary a quitclaim deed to the parcel from any party who, prior to introduction of this Act, had asserted a claim of any right, title, or interest in such parcel, and shall permanently relinquish any such claim against the United States in or to the parcel. In the deed of conveyance of such parcel to Pitkin County (or to the Aspen Valley Land Trust if Pitkin County so requests) the Secretary shall reserve to the United States a permanent easement, as determined appropriate by the Secretary in consultation with Pitkin County, for location, construction, and public use of the East of Aspen Trail. 
(c)Exchange valuationThe values of the Federal and non-Federal lands directed for exchange by this Act shall be equal as determined by the Secretary through appraisals performed in accordance with the Uniform Appraisal Standards for Federal Land Acquisitions, the Uniform Standards of Professional Appraisal Practice, and Forest Service appraisal instructions. If the values as determined by the appraisals are not equal, equalization shall be achieved as follows: 
(1)If value is owed by the United States, the County shall donate the excess value to the United States, and such donation will be considered as a donation for all purposes of law. 
(2)If value is owed by Pitkin County, the County shall equalize value by either— 
(A)making a cash equalization payment to the Secretary, the proceeds of which shall be deposited in the fund established by Public Law 90–171 (commonly known as the Sisk Act) and be available to the Secretary, without further appropriation, for the acquisition of land or interests in land for addition to the National Forest System in the State of Colorado; 
(B)conveying to the Secretary certain lands located in Pitkin County, Colorado, and comprising approximately 160 acres, as generally depicted on a map entitled Sellar Park Parcel, dated August 2004; or 
(C)any combination of (A) and (B) above to which the County and the Secretary mutually agree. 
(d)Exchange timingIt is the intention of Congress that the land exchange directed by this Act be consummated no later than 1 year after the date of enactment of this Act, unless the Secretary and the Secretary of the Interior and Pitkin County mutually agree otherwise. 
6.Miscellaneous provisions 
(a)Management of acquired landsLands acquired by the Secretary of Agriculture pursuant to this Act shall become part of the White River National Forest and be administered in accordance with the laws, rules, and regulations generally applicable to the National Forest System. For purposes of section 7 of the Land and Water Conservation Fund Act of 1965, (16 U.S.C. 460l–9), the boundaries of the White River National Forest shall be deemed to be the boundaries of such forest as of January 1, 1965. 
(b)Withdrawal and revocation of ordersImmediately upon enactment of this Act, if the Federal land parcels are not already withdrawn or segregated from entry or appropriation under the public land laws, including the mining and mineral leasing laws and Geothermal Steam Act of l970 (30 U.S.C. 1001 et seq.) they are hereby so withdrawn, subject to any valid existing rights, until the date of their conveyance to Pitkin County. In addition, any previously existing public land orders withdrawing the Federal land from appropriation or disposal under the public land laws are hereby revoked to the extent necessary to permit disposal of the Federal land as directed by this Act. 
(c)Withdrawal of acquired landUpon their acquisition by the United States, the non-Federal lands acquired by the Secretary pursuant to this Act are hereby, and without further action required by the Secretary or the Secretary of the Interior, permanently withdrawn from all forms of appropriation and disposition under the public land laws, including the mining and mineral leasing laws, and the Geothermal Steam Act of 1970. 
(d)Boundary adjustments, maps and legal descriptionsThe Secretary concerned and Pitkin County may mutually agree to make minor adjustments in the boundaries of the Federal and non-Federal lands to be conveyed pursuant to this Act, and may also, at their sole discretion, mutually agree to modifications or deletions of the Federal or non-Federal land parcels and mining claim remnants to be exchanged on Smuggler Mountain. In the event of any discrepancy between a map, acreage estimate and legal or other description of the lands involved in the exchange, the map shall prevail unless the Secretary concerned and Pitkin County mutually agree otherwise. 
 
